Exhibit 10.1

 

[Name]
Alexander & Baldwin, Inc.
822 Bishop Street
Honolulu, HI 96813

 

Dear :

 

WHEREAS, Alexander & Baldwin Holdings, Inc. (“Holdings”) has entered into a
Separation and Distribution Agreement (the “Separation Agreement”) with
Alexander & Baldwin, Inc., a Hawaii corporation (the “Company”);

 

WHEREAS, pursuant to the terms of the Separation Agreement and as of the
Distribution Date (as such term is defined in the Separation Agreement),
Holdings has separated into two independent publicly traded companies:
(a) Holdings which, following consummation of the transactions contemplated in
the Separation Agreement, owns and conducts the Matson Businesses (as such term
is defined in the Separation Agreement) under the name “Matson, Inc.”, and
(b) the Company which, following consummation of the transactions contemplated
by the Separation Agreement, owns and conducts the A&B Businesses (as such term
is defined in the Separation Agreement) under the name “Alexander &
Baldwin, Inc.”;

 

WHEREAS, the Company considers it essential to the best interests of the Company
and its shareholders to encourage the continued employment of key management
personnel;

 

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many publicly-held corporations, the possibility of a change in
control of the Company may exist and that such possibility, and the uncertainty
and questions which it may raise among management, may result in the departure
or distraction of management personnel to the detriment of the Company and its
shareholders;

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s top management, including you, to their assigned duties without
distraction in the face of the potentially disturbing circumstances arising from
the possibility of a change in control of the Company[; and

 

--------------------------------------------------------------------------------


 

WHEREAS, you are a party to that certain agreement effective as of January 1,
2009, as amended (the “Existing Agreement”)].(1)

 

NOW, THEREFORE, to persuade you to remain in the employ of the Company and in
consideration of your agreement set forth in Section 2(b) hereof, effective as
of the Distribution Date, the Company agrees that you will receive the severance
benefits set forth in this letter agreement (the “Agreement”) in the event your
employment with the Company is terminated subsequent to a “change in control of
the Company” (as defined in Section 2(a) hereof) under the circumstances
described in Section 3 below.  [This Agreement shall replace and supersede the
Existing Agreement in its entirety[; provided, however, if for any reason the
Separation does not occur, this Agreement shall be null and void and of no force
and effect.]](2),(3)

 

If you are or become an officer of a subsidiary of the Company, whether or not
you are also an employee of the Company, any reference herein to your employment
by the Company shall be deemed to include such subsidiary.

 

1.                                       Term and Operation of Agreement. This
Agreement shall commence on the effective date hereof and shall continue in
effect through December 31, 2013; provided, however, that commencing on
January 1, 2013 and each January 1 thereafter, the term of this Agreement shall
automatically be extended for one additional year unless not later than
December 1 of the preceding year, the Company shall have given notice that it
does not wish to extend this Agreement; and provided, further, that
notwithstanding any such notice by the Company not to extend, this Agreement
shall continue in effect for a period of twenty-four (24) months beyond the term
provided herein if a “change in control of the Company” (as defined in
Section 2(a) hereof) shall have occurred during such term.

 

2.                                       Change in Control. (a) For purposes of
this Agreement, a “change in control of the Company” shall mean a “Change in
Control Event” within the meaning of Section 409A of the Internal Revenue Code
of 1986, as amended, and the regulations thereunder (the “Code”).

 

(b)                                 For purposes of this Agreement, a “potential
change in control of the Company” shall be deemed to have occurred if (i) the
Company enters into an agreement the consummation of which would result in the
occurrence of a change in control of the Company; (ii) any “person” (as such
term is used in Section 13(d) and

 

--------------------------------------------------------------------------------

(1)             To be included for those New A&B employees with existing
agreements.

 

(2)             To be included for those New A&B employees with existing
agreements.

 

(3)             Bracketed proviso to be included in any letter agreement
executed prior to the separation.

 

--------------------------------------------------------------------------------


 

14(d) of the Securities Exchange Act of 1934, as amended, including the Company)
publicly announces an intention to take or to consider taking actions which if
consummated would constitute a change in control of the Company; (iii) any
person becomes the beneficial owner, directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company’s then outstanding securities; or (iv) the Board adopts a resolution to
the effect that a potential change in control of the Company for purposes of
this Agreement has occurred. You agree that, subject to the terms and conditions
of this Agreement, in the event of a potential change in control of the Company,
you will remain in the employ of the Company until the earliest of (i) a date
which is six (6) months from the occurrence of such potential change in control
of the Company, (ii) the termination of your employment by reason of Disability
or Retirement, as defined in Subsection 3(i) hereof, or (iii) the occurrence of
a change in control of the Company.

 

3.                                       Termination Following Change in
Control. If a change in control of the Company shall have occurred, you shall be
entitled to the benefits provided in Section 4 hereof upon the subsequent
termination of your employment during the term of this Agreement unless such
termination is (a) because of your death, (b) by the Company for Cause or
Disability or (c) by you other than for Good Reason. For purposes of this
Agreement, your employment shall be deemed to have been terminated following a
change in control of the Company by the Company without Cause or by you with
Good Reason, if (i) your employment is terminated by the Company without Cause
prior to a change in control of the Company (whether or not a change in control
of the Company ever occurs) and such termination was at the request or direction
of a person who has entered into an agreement with the Company the consummation
of which would constitute a change in control of the Company, (ii) you terminate
your employment for Good Reason prior to a change in control of the Company
(whether or not a change in control of the Company ever occurs) and the
circumstance or event which constitutes Good Reason occurs at the request or
direction of such person, or (iii) your employment is terminated by the Company
without Cause or by you for Good Reason and such termination or the circumstance
or event which constitutes Good Reason is otherwise in connection with or in
anticipation of a change in control of the Company (whether or not a change in
control of the Company ever occurs).

 

(i)                                     Disability; Retirement. Termination by
the Company of your employment based on “Disability” shall mean termination
because of your absence from your duties with the Company on a full-time basis
for six consecutive months, as a result of your incapacity due to physical or
mental illness,

 

3

--------------------------------------------------------------------------------


 

unless within 30 days after Notice of Termination (as hereinafter defined) is
given following such absence you shall have returned to the full-time
performance of your duties. Termination by you of your employment based on
“Retirement” shall mean termination in accordance with the Company’s retirement
policy, including early retirement, generally applicable to its salaried
employees.

 

(ii)                                  Cause. Termination by the Company of your
employment for “Cause” shall mean termination upon (A) the willful and continued
failure by you substantially to perform your duties with the Company (other than
any such failure resulting from your incapacity due to physical or mental
illness or such actual or anticipated failure resulting from your termination
for Good Reason), after a demand for substantial performance is delivered to you
by the Board which specifically identifies the manner in which the Board
believes that you have not substantially performed your duties, or (B) the
willful engaging by you in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise. For purposes of this
paragraph, no act, or failure to act, on your part shall be considered “willful”
unless done, or omitted to be done, by you not in good faith and without
reasonable belief that your action or omission was in the best interest of the
Company. Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of conduct
set forth above in clauses (A) or (B) of the first sentence of this paragraph
and specifying the particulars thereof in detail.

 

(iii)                               Good Reason. You shall be entitled to
terminate your employment for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean, without your express written consent, any of the following
occurring subsequent to a change in control of the Company or prior to a change
in control of the Company under the circumstances described in clauses (ii) and
(iii) of the second sentence of Section 3 hereof (treating all references in
paragraphs (A) through (G) below to a “change in control of the Company” as
references to a “potential change in control of the Company”), unless, in the
case of any act or failure to act described in paragraph (A), (D), (E) or
(G) below, such act or failure to act is corrected prior to the Date of
Termination specified in the Notice of Termination given in respect thereof:

 

4

--------------------------------------------------------------------------------


 

(A)                              the assignment to you of any duties
inconsistent with your position, duties and status with the Company immediately
prior to a change in control of the Company; a substantial alteration in the
nature or status of your responsibilities from those in effect immediately prior
to a change in control of the Company; the failure to provide you with
substantially the same perquisites which you had immediately prior to a change
in control of the Company, including but not limited to an office and
appropriate support services; or a change in your titles or offices as in effect
immediately prior to a change in control of the Company, or any removal of you
from or any failure to reelect you to any of such positions;

 

(B)                                a reduction by the Company in your base
salary as in effect on the effective date of this Agreement or as the same may
be increased from time to time;

 

(C)                                the Company’s requiring you to be based
anywhere other than the metropolitan area in which your office is located
immediately prior to a change in control of the Company, except for required
travel on the Company’s business to an extent substantially consistent with your
present business travel obligations;

 

(D)                               the failure by the Company to continue in
effect any stock option or other equity-based plan in which you were
participating, or in which you were entitled to participate, immediately prior
to a change in control of the Company, unless an equitable arrangement (embodied
in an ongoing substitute or alternative plan) has been made with respect to such
plan; or the failure by the Company to continue your participation therein (or
in such substitute or alternative plan) on a substantially equivalent basis,
both in terms of the amount or timing of payment of benefits provided and the
level of your participation relative to other participants, as existed
immediately prior to the change in control of the Company.

 

(E)                                 the failure by the Company to continue in
effect any benefit, pension or compensation plan, employee stock ownership plan,
savings and profit sharing plan, life insurance plan, medical insurance plan or
health-and-accident plan in which you are participating, or in which you are
entitled to participate, immediately prior to a change in control of the Company
(the “Company Plans”), unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan; or the
failure by the Company to

 

5

--------------------------------------------------------------------------------


 

 

continue your participation therein (or in such substitute or alternative plan)
on a substantially equivalent basis, both in terms of the amount or timing of
payment of benefits provided and the level of your participation relative to
other participants, as existed immediately prior to the change in control of the
Company; or the failure by the Company to provide you with the number of paid
vacation days to which you are entitled on the basis of years of service with
the Company in accordance with the Company’s normal vacation policy immediately
prior to a change in control of the Company;

 

(F)                                 the failure by the Company to obtain the
assumption of this agreement to as contemplated in Section 5 hereof, prior to
the effectiveness of any succession; or

 

(G)                                any purported termination of your employment
by the Company which is not effected pursuant to a Notice of Termination
satisfying the requirements of paragraph (iv) below (and, if applicable,
paragraph (ii) above); and for purposes of this Agreement, no such purported
termination shall be effective.

 

Your right to terminate your employment pursuant to this paragraph shall not be
affected by your incapacity due to physical or mental illness, and your right to
terminate your employment pursuant to this paragraph shall not be limited by
your agreement contained in Section 2(b) hereof. Your continued employment shall
not constitute consent to, or a waiver of rights with respect to, any act or
failure to act constituting Good Reason hereunder.

 

(iv)                              Notice of Termination. Any purported
termination by the Company pursuant to paragraph (i) or (ii) above or by you
pursuant to paragraph (iii) above shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 6 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated.

 

(v)                                 Date of Termination. “Date of Termination”
shall mean (A) if your employment is terminated for Disability, 30 days after
Notice of Termination is given (provided that you shall not have returned to the
performance of your duties on a full-time basis during such 30-day period), and
(B) if your employment is terminated pursuant to paragraphs (ii) or (iii) above
or for any other reason, the date

 

6

--------------------------------------------------------------------------------


 

specified in the Notice of Termination (which, in the case of a termination
pursuant to paragraph (ii) above shall not be less than 30 days, and in the case
of a termination pursuant to paragraph (iii) above shall not be less than 30
days, nor more than 60 days, from the date such Notice of Termination is given);
provided that if within 30 days after any Notice of Termination is given the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding and final arbitration award or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected); and
provided further that the Date of Termination shall be extended by a notice of
dispute given by you only if such notice is given in good faith and you pursue
the resolution of such dispute with reasonable diligence.

 

4.                                       Compensation Upon Termination or During
Disability.

 

(a)                                  During any period that you fail to perform
your duties hereunder as a result of incapacity due to physical or mental
illness, you shall continue to receive your full base salary at the rate then in
effect and all compensation and benefits payable under all compensation, benefit
and insurance plans until this Agreement is terminated pursuant to
Section 3(i) hereof. Thereafter, your benefits shall be determined in accordance
with the Company’s long-term disability plan or other insurance programs then in
effect and the Company Plans.

 

(b)                                 If your employment shall be terminated for
Cause, the Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given and
the Company shall have no further obligation to you under this Agreement.

 

(c)                                  If your employment by the Company shall be
terminated by the Company other than for Cause or Disability or by you for Good
Reason, then you shall be entitled to the benefits provided below:

 

(i)                                     the Company shall pay you your full base
salary through the Date of Termination at the rate in effect at the time Notice
of Termination is given; or, if higher, the rate in effect immediately prior to
the first occurrence of an event or circumstance constituting Good Reason,
together with all compensation and benefits payable to you through the Date of
Termination under the terms of the Company’s compensation, benefit and insurance
plans, programs or arrangements as in effect immediately prior to the Date of
Termination or, if more favorable to you, as in effect immediately prior to the
first occurrence of an event or circumstance constituting Good Reason;

 

7

--------------------------------------------------------------------------------


 

(ii)                                  in lieu of any further salary payments to
you for periods subsequent to the Date of Termination, the Company shall pay as
severance pay to you, not later than the fifth day following the Date of
Termination, a lump sum severance payment (together with the payments provided
in Subsections 4(c) (iii), (iv), (v), and (vii) the “Severance Payments”) equal
to two times the sum of (A) your annual base salary as in effect immediately
prior to the Date of Termination or, if higher, in effect immediately prior to
the first occurrence of an event or circumstance constituting Good Reason, and
(B) your target annual bonus under any annual bonus or incentive plan maintained
by the Company in respect of the fiscal year in which occurs the Date of
Termination or, if higher, the fiscal year in which occurs the first event or
circumstance constituting Good Reason;

 

(iii)                               notwithstanding any provision of any
deferred compensation plans in which you participate other than any restricted
stock unit or similar awards (the “Deferred Compensation Plans”), the Company
shall pay you in one sum in cash not later than the fifth day following the Date
of Termination, the sum of all amounts to which you are entitled under the
Deferred Compensation Plans whether upon termination of your employment or
otherwise, provided that in determining the amounts to which you are entitled
under the A&B Excess Benefits Plan (the “Excess Plan”), the A&B Supplemental
Executive Retirement Plan and the A&B Executive Survivor/Retirement Benefit Plan
(the “Executive Survivor Plan”) the provisions of said plans relating to a
change in control shall be applied on the basis that the change in control of
the Company did not provide as a prerequisite to the consummation of the change
in control that the employer responsibilities under said plans are to be assumed
by the successor organization;

 

(iv)                              notwithstanding any provision of any annual or
long term incentive plan to the contrary, the Company shall pay to you in one
sum in cash not later than the fifth day following the Date of Termination, an
amount equal to the sum of (A) any incentive compensation which has been awarded
or allocated for any completed fiscal year or other measuring period preceding
that in which the Date of Termination occurs but has not yet been paid, and
(B) a pro rata portion of the aggregate value of all contingent awards to you
for all uncompleted periods under such plans calculated by multiplying for each
such award, (1) a fraction, the numerator of which shall be the number of full
months elapsed during the period for such award prior to the Date of
Termination, and the denominator of which shall be the total number of months
contained in such period, by (2) the amount of the award which would have been

 

8

--------------------------------------------------------------------------------


 

payable to you following completion of such period at the “TARGET” (fully
competent) level of performance as described in the plan documents and the
individual objective development worksheets;

 

(v)                                 in lieu of shares of common stock, without
par value, of the Company (the “Shares”) issuable upon the exercise of options
(“Options”), if any, granted to you under any stock option or other plan of the
Company (which Options shall be canceled upon the making of the payment referred
to below), you shall receive in one sum in cash not later than the fifth day
following the Date of Termination an amount equal to the product of (A) the
difference (to the extent that such difference is a positive number) obtained by
subtracting the per Share exercise price of each Option held by you, whether or
not then fully exercisable, from the closing price of Shares, as reported on the
principal national securities exchange on which the Shares are then listed or,
if the Shares are not then listed on such an exchange, on the automated
quotation system operated by the National Association of Security Dealers, Inc.,
on the Date of Termination (or the last trading date prior thereto) and (B) the
number of Shares covered by each such Option;

 

(vi)                              the Company shall also pay to you all legal
fees and expenses incurred by you as a result of such termination (including all
such fees and expenses, if any, incurred in contesting or disputing any such
termination or in seeking to obtain or enforce any right or benefit provided by
this Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Code to any payment or
benefit provided hereunder). Such payments shall be made within five
(5) business days after delivery of your written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require; provided, however, that in no event shall any such
payments be made later than the last day of your taxable year following the
taxable year in which the fee or expense was incurred; and

 

(vii)                           the Company shall reimburse you for individual
outplacement counseling services in an amount not to exceed ten thousand dollars
($10,000.00); provided, however, that in no event shall any such reimbursement
be made later than the last day of your 2nd taxable year following the taxable
year in which the Date of Termination occurs.

 

9

--------------------------------------------------------------------------------


 

(d)                                 (i)                                    
Notwithstanding any other provisions of this Agreement, if any payments or
benefits received or to be received by you in connection with a change in
control of the Company (as defined in Section 2(b) hereof) or your termination
of employment, whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any “person” (as defined in
Section 2(a) hereof) whose actions result in a change in control of the Company
or any person affiliated with the Company or such person (all such payments and
benefits, the “Total Payments”) would be subject (in whole or part), to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
cash Severance Payments shall first be reduced, and the non-cash Severance
Payments shall thereafter be reduced, to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which you would be subject in
respect of such unreduced Total Payments and after taking into account the phase
out of itemized deductions and personal exemptions attributable to such
unreduced Total Payments). The Total Payments shall be reduced by the Company in
its reasonable discretion in the following order: (A) reduction of any cash
payment, excluding any cash payment with respect to the acceleration of equity
awards, that is otherwise payable to the Executive that is exempt from
Section 409A of the Code, (B) reduction of any other payments or benefits
otherwise payable to the Executive on a pro-rata basis or such other manner that
complies with Section 409A of the Code and (C) reduction of any payment with
respect to the acceleration of equity awards that is otherwise payable to the
Executive that is exempt from Section 409A of the Code provided, however, that,
to the extent permitted by Section 409A of the Code, you may elect to have the
non-cash Severance Payments reduced prior to any reduction of the cash Severance
Payments.

 

(ii)                                  For purposes of determining whether and
the extent to which the Total Payments will be subject to the Excise Tax, (i) no
portion of the Total Payments the receipt or enjoyment of which you shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account, (ii) no
portion of the Total Payments shall be taken into account which, in the opinion
of tax counsel (“Tax Counsel”) reasonably acceptable to you and selected by the
accounting firm (the “Auditor”) which was, immediately prior to the change in
control of

 

10

--------------------------------------------------------------------------------


 

the Company, the Company’s independent auditor, does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the Base Amount (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation, and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Auditor in accordance with the principles of Sections
280G(d)(3) and (4) of the Code. For purposes of this Section 4(d), (1) you shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the applicable Total Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of your residence in the calendar year in
which the applicable Total Payment is to made, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes, and (2) except to the extent that you otherwise notify the Company,
you shall be deemed to be subject to the loss of itemized deductions and
personal exemptions to the maximum extent provided by the Code for each dollar
of incremental income.

 

(iii)                               At the time that payments are made under
this Agreement, the Company shall provide you with a written statement setting
forth the manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from Tax Counsel, the Auditor or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement). If you object to the Company’s calculations, the
Company shall pay you such portion of the Severance Payments (up to 100%
thereof) as you determine is necessary to result in the proper application of
this Section 4(d).

 

(e)                                  Unless you are terminated for Cause, the
Company shall maintain or cause to be maintained in full force and effect, for
your continued benefit, for a period of two years, all health and welfare
benefit plans to include life insurance, health insurance and dental insurance,
in which you participated or were entitled to participate immediately prior to
the Date of Termination, provided that your continued participation is possible
under the general terms and provisions of such plans and programs. In the event
that your participation in

 

11

--------------------------------------------------------------------------------


 

any such plan or program is barred, the Company shall arrange to provide you
with benefits substantially similar to those which you are entitled to receive
under such plans and programs. At the end of such two-year period, you will be
entitled to take advantage of any conversion privileges applicable to the
benefits available under any such plans or programs. Benefits otherwise
receivable by you pursuant to this Section 4(e) shall be reduced to the extent
benefits of the same type are received by or made available to you during the
two-year period following your termination of employment (and any such benefits
received by or made available to you shall be reported by you to the Company);
provided, however, that the Company shall reimburse you for the excess, if any,
of the cost of such benefits to you over such cost immediately prior to the Date
of Termination or, if more favorable to you, the first occurrence of an event or
circumstance constituting Good Reason. If the Severance Payments shall be
decreased pursuant to Section 4(d) hereof, and the Section 4(e) benefits which
remain payable after the application of Section 4(d) hereof are thereafter
reduced pursuant to the immediately preceding sentence, the Company shall, no
later than five (5) business days following such reduction, pay to you the least
of (a) the amount of the decrease made in the Severance Payments pursuant to
Section 4(d) hereof, (b) the amount of the subsequent reduction in these
Section 4(e) benefits, or (c) the maximum amount which can be paid to you
without being, or causing any other payment to be, nondeductible by reason of
Section 280G of the Code.

 

(f)                                    You shall not be required to mitigate the
amount of any payment provided for in this Section 4 by seeking other employment
or otherwise, nor shall the amount of any payment provided for in this Section 4
(other than Section 4(e) hereof) be reduced by any compensation earned by you as
the result of employment by another employer after the Date of Termination, by
offset against any amount claimed to be owed by you to the Company, or
otherwise.

 

(g)                                 The intent of the parties is that payments
and benefits under this Agreement comply with Section 409A of the Code and the
regulations and other guidance promulgated thereunder (“Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, you shall not be considered to have
terminated employment with the Company for purposes of this Agreement and no
payments shall be due to you under this Agreement providing for payment of
amounts on termination of employment unless you would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A; and for purposes of determining whether you have incurred a
“separation from service” under Section 1.409A-1(h) of the

 

12

--------------------------------------------------------------------------------


 

regulations promulgated under Section 409A by the United States Treasury
Department, “50 percent” shall be substituted for “20 percent” each place that
the latter appears in Section 1.409A-1(h)(1)(ii). Each amount to be paid or
benefit to be provided under this Agreement shall be construed as a separate
identified payment for purposes of Section 409A and any payments described in
this Agreement that are due within the “short term deferral period” as defined
in Section 409A shall not be treated as deferred compensation unless applicable
law requires otherwise. Notwithstanding anything in this Agreement to the
contrary, if your employment is terminated prior to a change in control of the
Company in a manner described in the second sentence of Section 3, to the extent
required to avoid accelerated taxation and/or tax penalties under Section 409A
of the Code, amounts payable to you hereunder, to the extent not in excess of
the amount that you would have received under any other severance plan or
arrangement with the Company that is not contingent on the occurrence of a
change in control of the Company had such plan or arrangement been applicable,
shall be paid at the time and in the manner provided by such plan or arrangement
and the remainder shall be paid to you in accordance with the provisions of this
Agreement. To the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following your separation from service shall
instead be paid on the first business day after the date that is six months
following your separation from service (or upon your death, if earlier),
together with interest calculated from the fifth (5th) day following separation
from service until the date of payment, at an interest rate equal to 120% of the
short-term applicable federal rate for a semi-annual compounding period under
Section 1274(d) of the Code, applicable for the month in which the participant’s
separation from service occurs, provided that such interest rate shall not
exceed 120% of the long-term applicable federal rate under Section 1274(d) of
the Code.

 

5.                                       Successors; Binding Agreement. (a) The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by agreement in form and substance satisfactory to
you, to, prior to such succession, expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section 5 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law, or
otherwise.

 

13

--------------------------------------------------------------------------------


 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your devisee, legatee or
other designee or, if there is no such designee, to your estate.

 

6.                                       Notice. For the purposes of this
Agreement, notices and all other communications provided for in the Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth on
the first page of this Agreement, provided that all notices to the Company shall
be directed to the attention of the Board with a copy to the Secretary of the
Company, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

 

7.                                       Miscellaneous. No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by you and such officer as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the time or at any prior or subsequent time. This Agreement constitutes the sole
agreement of the parties and terminates, replaces, and supersedes all previous
representations, understandings, and agreements of the parties with respect to
the subject matter herein, whether written or oral, express or implied,
rendering such previous representations, understandings, and agreements null and
void. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Hawaii.

 

8.                                       Validity. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

9.                                       Counterparts. This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

 

14

--------------------------------------------------------------------------------


 

10.                                 Arbitration. Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in Honolulu, Hawaii, in accordance with the rules of Dispute
Prevention & Resolution, Inc. then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

 

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject, upon execution by the
Company.

 

Dated this                day of                           , 2012, but effective
as of the Distribution Date.

 

 

 

ALEXANDER & BALDWIN, INC.

 

(Signature)

 

 

 

 

 

By

 

(Print Name)

 

 

Son-Jai Paik

 

 

 

Vice President

 

15

--------------------------------------------------------------------------------